Citation Nr: 1424601	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-47 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Edward Biehunko



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  He died in December 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was certified to the Board by the Houston, Texas RO. 


FINDINGS OF FACT

1.  The Veteran served on the land mass of the Republic of Vietnam, and as such he is presumed to have been exposed to Agent Orange and other herbicides while on active duty.

2.  The cause of the Veteran's December 2004 death was metastatic small cell lung cancer.  


CONCLUSION OF LAW

The cause of the Veteran's death is presumed to have been incurred during his active duty service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given that this decision grants entitlement to service connection for the cause of the Veteran's death, it represents a complete grant of the benefits sought on appeal.  Hence, no discussion of VA's duty to notify and assist under the Veterans Claims Assistance Act of 2000 is necessary. 

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for lung cancer will be presumed if they are manifest to a compensable degree post service, even if there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309.

The appellant contends that the Veteran's lung cancer, which caused his death, was caused by Agent Orange exposure in Vietnam during his period of service.  She argues that the Veteran, while serving on the USS Boxer (LPH-4), went ashore in Vietnam to assist in loading and replenishing supplies.  In support of this claim she has presented evidence to include her own sworn testimony as well as that of Edward Biehunko.  

The Veteran was not service connected for any disorder at the time of his death in December 2004.  His death certificate lists metastatic small cell lung cancer as the cause of death.

A review of the Veteran's service personnel record shows that while he was a member of ship's company the USS Boxer served on operations in Vietnam on September 9 and 10, 1965.  A review of VA's list of ships that served in Vietnam shows that the Boxer was docked to the pier at Cam Ranh Bay on September 9, 1965.  http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp#B   The appellant has further presented the sworn testimony of Edward Biehunko who recalls the Veteran discussing working on the docks in Vietnam.  

The Veteran served as a boatswain's mate while on active duty.  Historically, a boatswain's mate has been the Navy's "jack of all trades," and it very reasonable to believe that the Veteran served on the pier and its surroundings while the Boxer was moored to a pier in Cam Ranh Bay.   As such, the Board finds that the Veteran served on the land mass of the Republic of Vietnam, that he must be presumed to have been exposed to Agent Orange, that lung cancer must be presumed to have been incurred inservice, and that the cause of his death is due to a service connected disease.

The appeal is granted.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


